Citation Nr: 1122564	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  08-32 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure and exposure to ionizing radiation.

2.  Entitlement to service connection for dementia, to include as due to asbestos exposure and exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the Veteran's claims.  

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge at a Board hearing in November 2010.  The transcript of this hearing has been associated with the claims file.  

At the November 2010 hearing, the Veteran clarified that his claim, originally developed as a claim of entitlement to service connection for sleep apnea, was broader than a claim for sleep apnea, and that the claim was more appropriately characterized as a claim for service connection for a respiratory disability.  For this reason, the issue has been rephrased, as indicated above.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

After the most recent supplemental statement of the case, the Veteran submitted medical evidence that was not accompanied by a waiver of initial RO consideration.  However, as this case is being remanded, no separate remand for initial consideration is needed in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he has sleep apnea or breathing problems, including cold air asthma, and dementia due to asbestos exposure or exposure to ionizing radiation in service.  Specifically, the Veteran states that he was exposed to asbestos while on board a ship in the service and that he was exposed to radiation from nuclear warheads and other ammunition carried aboard the ship.  

First, the board notes that presumptive service connection based upon radiation exposure is not available in this case as sleep apnea or breathing problems, and dementia, are not radiogenic diseases listed at 38 C.F.R. § 3.309(d)(2) and 38 C.F.R. § 3.311 (b)(2).  If the Veteran had been claiming entitlement to service connection for a listed radiogenic disease, any exposure to ionizing radiation higher than zero would trigger a referral to the Under Secretary.  Wandel v. West, 11 Vet. App. 200, 205 (1998); Hilkert v. West, 12 Vet. App. 145 (1999).  As the Veteran does not claim that he has a condition listed under 38 C.F.R. § 3.309(d)(2) and 38 C.F.R. § 3.311 (b)(2), the Board finds that such development is not necessary in this case.

However, as the Veteran has indicated that he worked in close proximity to nuclear warheads, the Veteran should still be provided with an examination and opinion as to whether it is at least as likely as not that his claimed disorders are related to such exposure in service.

In this regard, the Board notes that the Veteran underwent VA examinations with respect to both of his claims in February 2008.  The examiners both indicated that the Veteran's claims file had been reviewed in connection with the examinations and reports.   Both examiners also provided opinions regarding whether asbestos was a cause of the Veteran's claimed disabilities.  However, neither examiner offered an opinion regarding whether the Veteran's conditions were caused or aggravated by exposure to ionizing radiation from working in close proximity to nuclear warheads or other sources of radiation.  

Based upon the foregoing, the Board concludes that these matters must be remanded and that, upon remand, the RO should arrange for the Veteran's claims folder to be reviewed by the respective February 2008 VA examiners (or a suitable substitute if the examiner is unavailable), for the purpose of preparing an addendum that specifically addresses whether the Veteran's claimed disorders had their onset in service, within one year of service, or are otherwise related to service.  Specifically, the examiners are asked to offer an opinion regarding whether the Veteran's conditions were caused or aggravated by exposure to ionizing radiation from working in close proximity to nuclear warheads or other sources of radiation.

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disabilities.   The Veteran has received treatment at the Bay Pines VA Medical Center.  Records from this facility dated since February 2008 should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claims that may not be associated with the claims file.  

Lastly, at the November 2010 Board hearing, the Veteran indicated that his family doctor had stated that it was possible that both his respiratory problems and his dementia stemmed from in-service exposure to asbestos and ionizing radiation.  Such an opinion is not of record.  The Veteran is encouraged to request that his family doctor put this opinion in writing and to submit this opinion in support of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file records from the Bay Pines, Florida, VA Medical Center dated from February 2008 to the present.  If these records are no longer on file, a request should be made to the appropriate storage facility.  All efforts to obtain VA records should be fully documented, and the VA facilities must provide a negative response if records are not available.

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  The Veteran should be advised that he should request that his family doctor put the opinion relating his breathing problems and dementia to in-service exposure to asbestos and/or ionizing radiation in writing and that he should submit this opinion in support of his claim.

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  After all outstanding records have been associated with the claims file, the Veteran's claims file and a copy of this remand should be returned to the respective examiners who conducted the February 2008 VA examinations for addendum opinions regarding whether the Veteran's claimed disorders had their onset in service, within one year of service, or are otherwise related to service.  Specifically, the examiners are asked to offer opinions as to whether the Veteran's conditions were caused or aggravated by exposure to ionizing radiation from working in close proximity to nuclear warheads or other sources of radiation.

In offering such opinions, the examiners are requested to fully review the claims file, to include the medical records as well as the Veteran's lay statements regarding service incurrence and continuity of symptomatology of the claimed disorders.  The rationale for any opinion offered must be provided.  If necessary, the examiners should attempt to reconcile his or her opinion with any conflicting medical opinions of record.

If one or both of the February 2008 VA examiners is unavailable, an appropriate medical professional should be solicited to render the requested opinion.  If any examiner cannot offer an opinion without examining the Veteran, she should be scheduled for the appropriate examination.

4.  Following the completion of the above, and any other development deemed necessary, the matter on appeal should be readjudicated.  If the benefits sought are not fully granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


